Citation Nr: 1635348	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for chronic fatigue syndrome from February 7, 1996 to March 9, 2005.

2.  Entitlement to an initial rating higher than 10 percent for chronic fibromyalgia from June 24, 1994 to June 22, 2006.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) prior to March 9, 2005, rated 10 percent disabling from June 24, 1994 through August 19, 1998 and 30 percent disabling from August 20, 1998 to March 9, 2005.

4.  Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) for any period prior to March 9, 2005.



REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) from June 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of a videoconference on his March 2014 substantive appeal (VA Form 9).  He withdrew his hearing request in June 2016 (see a June 2016 letter from the Veteran's representative).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Entitlement to a TDIU may be an element of an appeal for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the Veteran is rated totally disabled (100 percent) due to service-connected disabilities, from March 9, 2005.  Nevertheless, his initial claims of service connection for fibromyalgia and PTSD were received on June 24, 1994 and his initial claims of service connection for chronic fatigue syndrome and irritable bowel syndrome were received on February 7, 1996.  Also, there is evidence of unemployment during the period from June 24, 1994 to March 9, 2005 (see the report of an August 2006 VA chronic fatigue syndrome examination which indicates that the Veteran was last employed in 2001) and evidence that such unemployment may have been due to his service-connected disabilities.  Given the evidence of current disabilities, the Veteran's claims for the highest ratings possible, and the evidence of unemployability, the issue of entitlement to a TDIU during the period prior to March 9, 2005 is properly before the Board under Roberson and Rice.

As the record currently stands, it is unclear as to the extent of any employment from   June 24, 1994 to March 9, 2005 and whether any such employment was gainful.  Thus, clarification as to the Veteran's employment history during this period should be sought upon remand.

Furthermore, the Veteran's percentage ratings did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) (2015) at any time during the period from June 24, 1994 to March 9, 2005.  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16 (b).  Therefore, upon remand, if the evidence reflects that there is any period between June 24, 1994 and March 9, 2005 that the Veteran was unemployable due to service-connected disability and he did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a), the AOJ should refer the case to VA's Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b) during those periods.

Also, the claim for a TDIU is inextricably intertwined with the higher initial rating issues being remanded.

As for the appeal for higher initial ratings for chronic fatigue syndrome and fibromyalgia, the Board finds that the evidence is currently insufficient to properly rate these disabilities during the periods on appeal according to the applicable criteria (38 C.F.R. § 4.88b, Diagnostic Code 6354 (2015) and 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2015), respectively).  Hence, appropriate medical professionals should be given an opportunity to conduct a comprehensive review and provide retrospective opinions addressing the severity of the service-connected chronic fatigue syndrome and fibromyalgia during the periods from February 7, 1996 to March 9, 2005 and from June 24, 1994 to June 22, 2006, respectively.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63   (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not they are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The Veteran has submitted records from Community Medical Services in Angeles City, Philippines which reveal that he has received relevant treatment at that facility for his service-connected chronic fatigue syndrome, fibromyalgia, PTSD, and irritable bowel syndrome during the periods on appeal.  For instance, a treatment record summary from Community Medical Services which was received by VA in October 2005 and a June 2006 medical certificate from that facility reflect that such treatment began as early as December 2003.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records. 38 C.F.R. § 3.159 (e)(2).  These steps have not been taken with regard to all relevant treatment records from the above identified treatment facility.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since June 1994.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for chronic fatigue syndrome, fibromyalgia, a psychiatric disability, and irritable bowel syndrome, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for chronic fatigue syndrome, fibromyalgia, a psychiatric disability, and irritable bowel syndrome from Community Medical Services (see the treatment record summary from that facility which was received by VA in October 2005 and a June 2006 medical certificate) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ should attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VA Medical Center in Jackson, Mississippi dated from January 2012 through the present;

(b)  all records from the VA Manila Outpatient Clinic dated from June 2007 through the present; and

(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, all relevant electronic records (including a copy of this remand along with any records obtained pursuant to this remand), should be referred to a VA physician with appropriate expertise to review and provide a retrospective opinion as to the severity of the Veteran's chronic fatigue syndrome during the period from February 7, 1996 to March 9, 2005.

Based on all examination findings and the Veteran's documented medical history and lay assertions, the physician should identify the nature and severity of any manifestations of chronic fatigue syndrome during the period from February 7, 1996 to March 9, 2005 and, if possible, indicate (a) whether at any point during that period the chronic fatigue syndrome increased in severity; (b) the approximate date(s) of any such change(s); and (c) the severity of the disability on each date.

Specifically, the physician should state whether the Veteran's disability was manifested by debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms which: 

(a)  were nearly constant and restricted routine daily activities by less than 25 percent of the pre-illness level or; which waxed and waned, resulting in periods of incapacitation of at least two but less than four weeks total duration per year;

(b)  were nearly constant and restricted routine daily activities to less than to 50 percent of the pre-illness level or; which waxed and waned, resulting in periods of incapacitation of at least six weeks total duration per year;

(c)  were nearly constant and restricted routine daily activities to 50 to 75 percent of the pre-illness level or; which waxed and waned, resulting in periods of incapacitation of at least four but less than six weeks total duration per year; or

(d)  were nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally have precluded self-care.

The physician should also provide a full description of the effect of the chronic fatigue syndrome on the Veteran's ability to perform ordinary activities including work during the period from June 24, 1994 to June 22, 2006.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his chronic fatigue syndrome.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, all relevant electronic records (including a copy of this remand along with any records obtained pursuant to this remand), should be referred to a VA physician with appropriate expertise to review and provide a retrospective opinion as to the severity of the Veteran's fibromyalgia during the period from June 24, 1994 to June 22, 2006.

Based on all examination findings and the Veteran's documented medical history and lay assertions, the physician should identify the nature and severity of any manifestations of fibromyalgia during the period from June 24, 1994 to June 22, 2006 and, if possible, indicate (a) whether at any point during that period the fibromyalgia increased in severity; (b) the approximate date(s) of any such change(s); and (c) the severity of the disability on each date.

Specifically, the physician should (a) describe the extent of any widespread musculoskeletal pain and tender points, as well as any accompanying symptoms of fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel symptoms, depression, anxiety, or Reynaud's-like symptoms; (b) indicate whether any such symptoms occurred on an episodic basis, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but which were present more than one-third of the time; and (c) indicate whether any such symptoms were constant, or nearly so, and refractory to treatment.

The physician should also provide a full description of the effects of the fibromyalgia on the Veteran's ability to perform ordinary activities including work during the period from June 24, 1994 to June 22, 2006.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his fibromyalgia.

6.  If, after all efforts have been exhausted to obtain and associate with the file any additional treatment records, the evidence reflects that the service-connected irritable bowel syndrome has potentially worsened since the most recent examination in August 2006, schedule the Veteran for a VA examination to evaluate the current severity of the irritable bowel syndrome.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.
The examiner should report the frequency and severity of any bowel disturbance (including any diarrhea and constipation) and abdominal distress, as well as any other manifestations or complications of the Veteran's irritable bowel syndrome.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his irritable bowel syndrome.

7.  Thereafter, if the evidence reflects that the Veteran was unemployable due to service-connected disability at any period from June 24, 1994 to March 9, 2005 and there is any period during that time that he was unemployable and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a), the AOJ should refer the case to VA's Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b) during those periods.

8.  If a full benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

